DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeis et al. in US Patent Application Publication № 2008/0244601, hereinafter called Zeis.
In regard to claim 1, Zeis teaches a method for managing scheduling of a backup task, comprising:
 acquiring a scheduling setting for a target backup task, the scheduling setting specifying at least a start time of executing the target backup task in a backup system (“The backup client 107 initiates backup task(s) in accordance with a particular schedule. For example, a given task may be executed hourly, daily, weekly, monthly, or over like type execution cycles.” Paragraph 0018);
acquiring execution information associated with execution of the target backup task according to the scheduling setting (“In one embodiment, the backup management module 224 cooperates with the backup service 222 to establish statistics for each backup task. For a given backup task, the statistics track the resources used by that backup task over time, such as the size of the backup (i.e., the amount of storage space used for the backup), the bandwidth consumed by the backup, and the like.” Paragraph 0022);
and determining a score for the scheduling setting based on the execution information, the score indicating a degree of impact of the execution of the target backup task according to the scheduling setting on the performance of the backup system (“The backup management module 224 employs trend-analysis of the statistics to establish an estimated resource utilization for each backup task.” Paragraph 0022).
In regards to claims 7 and 13, the scope of claim 1 is sufficient to meet the scope of those claims and accordingly they are rejected under similar reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeis in combination with Altrichter et al. in US Patent Application Publication № 2009/0300633, hereinafter called Altrichter.

In regard to claim 2, Zeis teaches The method of claim 1, wherein acquiring the execution information comprises: 
and determining, based on the execution time interval, at least one of:
 an amount of data written into the backup system within the execution time interval (“For a given backup task, the statistics track the resources used by that backup task over time, such as the size of the backup (i.e., the amount of storage space used for the backup), the bandwidth consumed by the backup, and the like.” Paragraph 0022); 
a number of backup tasks executed concurrently within the execution time interval, the number exceeding a threshold number;
a total number of backup tasks executed at least partially within the execution time interval; 
and whether the execution time interval at least partially overlaps a system maintenance time interval of the backup system.
However, Zeis fails to expressly teach acquiring a historical execution duration of the target backup task; 
determining, based on the start time and the historical execution duration, an execution time interval in which the target backup task is executed.
Altrichter teaches acquiring a historical execution duration of the target backup task; determining, based on the start time and the historical execution duration, an execution time interval in which the target backup task is executed (“Having defined the backup window (2) as well as the backup tasks to be processed, a backup scheduling step (104) is performed in which a prospective duration for each backup task is determined. This prospective duration can be calculated or estimated in one of a variety of ways, e.g. by analyzing the duration of past backup tasks of the same or a similar system, by considering the changes made in the data since the last backup task, by simulation etc.” paragraph 0036).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the backup system taught by Zeis to include the calculation of the backup duration based on the historical duration information, as taught by Altrichter. One would have been motivated to do so in order to allow backup applications to run without restriction, as taught by Altrichter in paragraph 0031.
In regard to claim 8, it is substantially similar to claim 2, and accordingly is rejected under similar reasoning.

In regard to claim 3, Altrichter further teaches that determining the execution time interval in which the target backup task is executed comprises: determining the execution time interval based on the start time and the historical execution duration; and adjusting the execution time interval to a predetermined time format (“Having defined the backup window (2) as well as the backup tasks to be processed, a backup scheduling step (104) is performed in which a prospective duration for each backup task is determined. This prospective duration can be calculated or estimated in one of a variety of ways, e.g. by analyzing the duration of past backup tasks of the same or a similar system, by considering the changes made in the data since the last backup task, by simulation etc.” paragraph 0036, wherein, “If the scheduling step (104) is found to yield a valid backup schedule (301), as shown in FIG. 3C, backup procedure (1) will be automatically started once the starting point Tstart of the backup window (2) has been reached.” Paragraph 0038).
In regard to claim 9, it is substantially similar to claim 3, and accordingly is rejected under similar reasoning.

In regard to claim 4, Zeis further teaches that determining the score for the scheduling setting comprises: 
determining a first criterion associated with the execution information, the first criterion being used to evaluate a degree of impact of the execution information on the performance of the backup system (i.e. an individual resource,” For a given backup task, the statistics track the resources used by that backup task over time, such as the size of the backup (i.e., the amount of storage space used for the backup), the  bandwidth consumed by the backup, and the like.” Paragraph 0022);
determining, based on the first criterion associated with the execution information, a level of impact of the execution information on the performance of the backup system (i.e. estimated resource utilization, “The backup management module 224 employs trend-analysis of the statistics to establish an estimated resource utilization for each backup task. The estimated resource utilizations for the tasks are then stored for use during the next backup cycle.” Paragraph 0022);
and determining the score for the scheduling setting based on the level (i.e. the estimated resource utilization).
In regard to claim 10, it is substantially similar to claim 4, and accordingly is rejected under similar reasoning.

In regard to claim 5, Zeis further teaches that determining the score for the scheduling setting based on the level comprises: determining the score from a first score range according to a determination that the level is not lower than a threshold level, the first score range indicating that the scheduling setting is not suitable for the target backup task (i.e. insufficient, “If the backup management module 224 is unable to find such resources, the backup management module 224 suspends the executing backup task.” Paragraph 0023); 
and determining the score from a second score range according to a determination that the level is lower than the threshold level, the second score range indicating that the scheduling setting is suitable for the target backup task (“If sufficient
resources become available ( e.g., released by another task) to allow the successful performance of the suspended task, the backup management module 224 reserves such resources for the suspended task and the suspended task is resumed.” Paragraph 0023; alternatively or additionally, when the reserved resources are sufficient).
In regard to claim 11, it is substantially similar to claim 5, and accordingly is rejected under similar reasoning.

In regard to claim 6, Altrichter further teaches acquiring another scheduling setting for the target backup task, the another scheduling setting being different from the scheduling setting (i.e. another iteration); determining, based on the another scheduling setting, another level of impact of the execution information on the performance of the backup system; determining a weight corresponding to a type of the execution information, the weight indicating a relative degree of impact of the type of execution information on the performance of the backup system compared with other types of execution information; and determining, based on the level, the another level, and the weight, the score for the scheduling setting and another score for the another scheduling setting (“For a backup procedure involving multiple backup tasks, scheduling step (104) will typically involve an iterative process which terminates once all backup tasks are scheduled in such a way that they begin and terminate within backup window (2)” paragraph 0037).
In regard to claim 12, it is substantially similar to claim 6, and accordingly is rejected under similar reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167